Exhibit 10.6

Macquarie Capital (USA) Inc.

A Member of the Macquarie Group of Companies

 

125 West 55th Street    Telephone                1 212 231 1000
New York, NY 10019                Tollfree    1 800 648 2878 UNITED STATES   
Facsimile    1 212 231 1717    Internet    www.macquarie.com

May 17, 2017

Lewis W. Dickey, Jr.

President and Chief Executive Officer

Modern Media Acquisition Corp.

1180 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30309

Dear Mr. Dickey:

In recognition of the relationship between Modern Media Acquisition Corp. (the
“Company”) and MIHI LLC, the Company agrees that prior to the third anniversary
of the date of this letter agreement, the Company shall, and shall cause its
subsidiaries to, engage Macquarie Capital (USA) Inc. (“Macquarie Capital”), or
an affiliate of Macquarie Capital designated by it, to act, on any and all
transactions with a notional value greater than $30 million, as: (a) a
bookrunning managing underwriter, a bookrunning managing placement agent, or a
bookrunning managing initial purchaser, as the case may be, and financial
advisor in connection with any offering or placement of securities (including,
but not limited to, debt, equity, preferred and other hybrid equity securities
or equity linked securities) or loan or other credit transaction by the Company
or any of its subsidiaries, in each case with Macquarie Capital receiving total
compensation in respect of any such transaction that is equal to or better than
40% of the total compensation received by all underwriters, placement agents,
and initial purchasers, as the case may be, in connection with such transaction
(50% in the case of any such offering, placement, loan or other credit
transaction in connection with the initial business combination (the “Business
Combination”) and not less than the compensation received by any one individual
underwriter, placement agent or initial purchaser, as the case may be, and (b) a
financial advisor in connection with any (i) restructuring (through a
recapitalization, extraordinary dividend, stock repurchase, spin-off, joint
venture or otherwise) by the Company or any of its subsidiaries, or
(ii) acquisition or disposition of a business, asset or voting securities by the
Company or any of its subsidiaries, in each case with Macquarie Capital
receiving total compensation in respect of any such transaction that is equal to
or greater than 66% of the total compensation received by all financial advisors
in connection with such transaction (50% in the case of the Business
Combination), and not less than the compensation received by any individual
financial advisor.

The Company understands that Macquarie Capital may decline any such engagement
in its sole and absolute discretion, in which event Macquarie Capital would not
be entitled to any fees from such engagement. Any engagement of Macquarie
Capital pursuant to this paragraph



--------------------------------------------------------------------------------

shall become a commitment by Macquarie Capital to assume such engagement only if
such engagement is set forth and agreed to by Macquarie Capital in writing in a
separate agreement. Any such engagement shall be on Macquarie Capital’s
customary terms (including, as applicable, representations, warranties,
covenants, conditions, indemnities and fees based upon the prevailing market for
similar services for global, full-service investment banks), which terms (but
not the obligation to engage Macquarie Capital) shall be subject to the review
of the Company’s audit committee (the “Audit Committee”) pursuant to the Audit
Committee’s policies and procedures relating to transactions that may present
conflicts of interest.

With regard to the preceding scope of services, it is understood that Macquarie
Capital will not be retained to render a fairness opinion on the Business
Combination, although this letter agreement will apply with respect to other
aspects of the Business Combination. If, in the sole and reasonable
determination of Macquarie Capital, Macquarie Capital is unable to provide the
services requested under this agreement, Macquarie Capital will notify the board
of directors of the Company as soon as practical of its intention to decline
such engagement, or to seek an appropriate amendment to this agreement.

This letter agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of this letter
agreement by facsimile, email or other form of electronic transmission shall be
deemed to constitute due and sufficient delivery of such counterpart. This
letter agreement and any related dispute shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State.

In witness whereof, the parties have caused this agreement to be executed on
their behalf by the undersigned, thereunto duly authorized, as of the date first
set forth above.



--------------------------------------------------------------------------------

Yours faithfully Macquarie Capital (USA) Inc. By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed: MODERN MEDIA ACQUISITION CORP. By:  

/s/ Lewis W. Dickey, Jr.

  Name: Lewis W. Dickey, Jr.   Title: President and Chief Executive Officer